In re Wiggins, Dennis; applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “G”, No. 319-077; to the Court of Appeal, Fourth Circuit, No. 88KW-1179.
Denied. Relator’s motion for production of the trial transcript was filed prematurely. Sentencing in this case did not take place until October 11, 1988, and the return date for the appeal is December 12, 1988. If relator is unable to obtain a copy of the transcript from his counsel after the transcript is prepared and the record lodged in the Fourth Circuit, he may renew his motion to obtain a trial transcript at that time.